Fish, C. J.
1. Affidavits accompanying the record sent to this court, apparently relating to newly discovered evidence which may have been submitted to the trial judge on the hearing of the motion for a new trial, but not incorporated in the motion nor referred to therein, nor in any way made a part of the record in the case, can not be considered.
2. There being no complaint that error was committed by the court on the trial, all the grounds of the amended motion for a new trial being merely amplifications of the general grounds of the original motion that the verdict was contrary to law and the evidence, -and there being ample evidence to authorize the verdict, it was not error to refuse a new trial.

Judgment affirmed.


All the Justices concur.